Exhibit 10.2

Execution Version

 

 

 

SECURITY AGREEMENT

among

IRIDIUM SATELLITE LLC,

and

CERTAIN SUBSIDIARIES OF IRIDIUM HOLDINGS LLC,

as GRANTORS

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

 

 

Dated as of November 4, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I SECURITY INTERESTS

     2  

1.1

  Grant of Security Interests      2  

1.2

  Certain Exceptions      3  

1.3

  Power of Attorney      6  

1.4

  Perfection Certificate      6  

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     6  

2.1

  Additional Representations and Warranties Regarding Collateral      6  

2.2

  Additional Covenants Regarding Collateral      7  

2.3

  Recourse      8  

ARTICLE III SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL, ACCOUNTS; CONTRACT
RIGHTS; INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     8  

3.1

  Equity Interests      8  

3.2

  Accounts and Contract Rights      9  

3.3

  Direction to Account Debtors; Contracting Parties; etc.      10  

3.4

  Modification of Terms; etc.      10  

3.5

  Collection      10  

3.6

  Instruments      11  

3.7

  Grantors Remain Liable Under Accounts      11  

3.8

  Grantors Remain Liable Under Contracts      11  

3.9

  [Intentionally Omitted.]      12  

3.10

  Commercial Tort Claims      12  

3.11

  Chattel Paper      12  

3.12

  Further Actions      12  

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

     13  

4.1

  Power of Attorney      13  

4.2

  Assignments      13  

4.3

  Infringements      13  

4.4

  Preservation of Marks      13  

4.5

  Maintenance of Registration      13  

4.6

  Future Registered Marks      13  

4.7

  Remedies      14  

 

i



--------------------------------------------------------------------------------

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     14  

5.1

  Power of Attorney      14  

5.2

  Assignments      14  

5.3

  Infringements      15  

5.4

  Maintenance of Patents or Copyrights      15  

5.5

  Prosecution of Patent or Copyright Applications      15  

5.6

  Other Patents and Copyrights      15  

5.7

  Remedies      15  

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

     16  

6.1

  Protection of Collateral Agent’s Security      16  

6.2

  Additional Information      16  

6.3

  Further Actions      16  

6.4

  Financing Statements      17  

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     17  

7.1

  Remedies; Obtaining the Collateral Upon an Event of Default      17  

7.2

  Remedies; Disposition of the Collateral      19  

7.3

  Waiver of Claims      20  

7.4

  Application of Proceeds      21  

7.5

  Remedies Cumulative      21  

7.6

  Discontinuance of Proceedings      21  

ARTICLE VIII CERTAIN REGULATORY REQUIREMENTS

     22  

8.1

  Certain Regulatory Requirements      22  

ARTICLE IX DEFINITIONS

     23  

ARTICLE X MISCELLANEOUS

     28  

10.1

  Notices      28  

10.2

  Waiver; Amendment      28  

10.3

  Obligations Absolute      29  

10.4

  Successors and Assigns      29  

10.5

  Headings Descriptive      29  

10.6

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL      29
 

10.7

  Grantor’s Duties      30  

10.8

  Termination; Release      31  

10.9

  Counterparts      32  

10.10

  Severability      32  

10.11

  The Collateral Agent and the other Secured Creditors      32  

 

ii



--------------------------------------------------------------------------------

10.12

  Additional Grantors      32  

10.13

  Intercreditor Agreements      33  

10.14

  [Intentionally Omitted]      33  

10.15

  Appointment of Sub-Agents      33  

10.16

  Limited Obligations      33  

 

EXHIBIT A    Form of Copyright Security Agreement EXHIBIT B    Form of Patent
Security Agreement EXHIBIT C    Form of Trademark Security Agreement EXHIBIT D
   Form of Agreement Regarding Uncertificated Securities EXHIBIT E    Form of
Joinder Agreement

 

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of November 4, 2019 (as amended, amended and
restated, modified, supplemented, extended or renewed from time to time, this
“Agreement”), made by each of the undersigned grantors (each, a “Grantor” and,
together with any other entity that becomes a grantor hereunder pursuant to
Section 10.12 hereof, the “Grantors”) in favor of Deutsche Bank AG New York
Branch, as collateral agent (together with any successor collateral agent, the
“Collateral Agent”), for the benefit of the Secured Creditors (as defined
below). Certain capitalized terms as used herein are defined in Article IX
hereof. Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, (i) Iridium Holdings LLC (“Holdings”), (ii) solely with respect to
Section 10.12 thereof, Iridium Communications Inc. (“Parent”), (iii) Iridium
Satellite LLC (the “Borrower”), (iv) the Lenders party thereto from time to time
and (v) Deutsche Bank AG New York Branch, as the Administrative Agent and the
Collateral Agent, have entered into a Credit Agreement, dated as of the date
hereof (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement”), providing for the making of
Loans to, the extensions of credit under the Ancillary Facilities and the
issuance of Letters of Credit on behalf of, the Borrower, as contemplated
therein;

WHEREAS, Holdings and/or one or more Restricted Subsidiaries may at any time and
from time to time enter into one or more Designated Hedging Agreements and
Designated Treasury Services Agreements with one or more Guaranteed Creditors
(the Guaranteed Creditors, together with their permitted successors and assigns,
are referred to herein as “Secured Creditors”);

WHEREAS, pursuant to the Guaranty Agreement, Holdings and each other Guarantor
has jointly and severally guaranteed to the Guaranteed Creditors the payment
when due of all of the Guaranteed Obligations (as defined in the Guaranty
Agreement);

WHEREAS, it is a condition to the making of Loans to, the extensions of credit
under the Ancillary Facilities and the issuance of Letters of Credit on behalf
of, the Borrower under the Credit Agreement that each Grantor shall have
executed and delivered this Agreement; and

WHEREAS, each Grantor will obtain direct or indirect benefits from the
incurrence of Loans by, the extensions of credit under the Ancillary Facilities
and the issuance of Letters of Credit on behalf of, the Borrower under the
Credit Agreement and the entry by Holdings and/or one or more Restricted
Subsidiaries into Designated Hedging Agreements and Designated Treasury Services
Agreements and, accordingly, desires to execute this Agreement in order to
satisfy the condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby agrees with the Collateral Agent for the benefit of the Secured
Creditors as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests.

(a) As security for the prompt and complete payment or performance, as the case
may be, when due of all of the Obligations, each Grantor does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Grantor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Grantor, or in which or to which such Grantor
has any rights, in each case whether now existing or hereafter from time to time
acquired (but excluding any Excluded Collateral (as defined below)):

(i) each and every Account;

(ii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited in the Cash Collateral Account;

(iii) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(iv) all Commercial Tort Claims set forth on Schedule 8 of the Perfection
Certificate or with a value of $10,000,000 or more (as supplemented from time to
time or in any notice delivered pursuant to Section 3.10);

(v) all Software of such Grantor and all intellectual property rights therein
(including all Software licensing rights) and all other proprietary information
of such Grantor, including but not limited to all proprietary writings, plans,
specifications and schematics, all engineering drawings, customer lists, Domain
Names and Trade Secret Rights, with respect to each of the foregoing solely to
the extent such rights or items subsist or arise under the laws of the United
States;

(vi) Contracts and IP Licenses, together with all Contract Rights arising
thereunder;

(vii) all Copyrights;

(viii) all Equipment and fixtures;

(ix) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Grantor with any
Person and all monies credited thereto;

(x) all Documents;

(xi) all General Intangibles;

 

2



--------------------------------------------------------------------------------

(xii) all Goods;

(xiii) all Instruments;

(xiv) all Inventory;

(xv) all Investment Property;

(xvi) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xvii) all Marks, together with the goodwill of the business of such Grantor
symbolized by the Marks;

(xviii) all Patents;

(xix) all rights of such Grantor under or relating to the FCC Licenses and the
proceeds of any FCC Licenses, provided that such security interest does not
include at any time any FCC Licenses to the extent (but only to the extent) that
at such time the Collateral Agent may not validly possess a security interest
therein pursuant to the Communications Act of 1934, as amended, and the
regulations promulgated thereunder, as in effect at such time (the
“Communications Act”), but such security interest does include, to the maximum
extent permitted by law, the economic value of the FCC Licenses, all rights
incident or appurtenant to the FCC Licenses and the right to receive all monies,
consideration and proceeds derived from or in connection with the sale,
assignment or transfer of the FCC Licenses;

(xx) all books and records pertaining to the Collateral;

(xxi) all Supporting Obligations; and

(xxii) all Proceeds and products of any and all of the foregoing, and, with
respect to Copyrights, Marks, Patents, Software and Trade Secret Rights, all
income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements, misappropriation or violations
thereof and all rights to sue for past, present and future infringement,
misappropriation or violations thereof (all of the above in this Section 1.1(a),
the “Collateral”).

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral that any Grantor may acquire, or with respect to which any
Grantor may obtain rights, at any time during the term of this Agreement.

1.2 Certain Exceptions. Notwithstanding Section 1.1, no security interest is or
will be granted pursuant hereto in any right, title or interest of any Grantor
in, to or under (each of clauses (a) through (r) collectively, the “Excluded
Collateral”):

 

3



--------------------------------------------------------------------------------

(a) any fee-owned real property and any real property leasehold interests (for
the avoidance of doubt, this clause (a) shall not apply to fixtures);

(b) interest in any contracts (including Contracts and Contract Rights),
Permits, (other than FCC Licenses, but subject to the proviso in
Section 1.1(a)(xix)), leases, Accounts, General Intangibles (other than any
Equity Interests), Payment Intangibles, Chattel Paper, Letter-of-Credit Rights
and Promissory Notes if the grant of a security interest or Lien therein is
prohibited as a matter of law, rule or regulation or under the terms of such
contracts (including Contracts and Contract Rights), Permits, leases, Accounts,
General Intangibles, Payment Intangibles, Chattel Paper, Letter-of-Credit Rights
and Promissory Notes, in each case after giving effect to Article 9 of any
applicable Uniform Commercial Code and other applicable law;

(c) the Voting Equity Interests of (i) any Foreign Subsidiary that is a CFC in
excess of 65% of the outstanding Voting Equity Interests thereof and (ii) any
FSHCO in excess of 65% of the outstanding Voting Equity Interests thereof;

(d) assets subject to Capitalized Lease Obligations, purchase money financings
or similar arrangements in each case permitted under the Credit Agreement and
the terms thereof prohibit a grant of a security interest therein or a grant of
a security interest therein would violate such arrangement or create a right of
termination in favor of any other party thereto (other than a Credit Party or
its Wholly-Owned Subsidiaries) and cash to secure letter of credit reimbursement
obligations to the extent permitted under the Credit Agreement and to the extent
the terms thereof prohibit a grant of a security interest therein;

(e) assets sold to a person who is not a Credit Party in compliance with the
Credit Agreement;

(f) assets owned by a Subsidiary after the release of the guaranty of the
Obligations of such Subsidiary pursuant to the Credit Agreement;

(g) Vehicles and other assets or goods subject to certificates of title (to the
extent a security interest therein cannot be perfected by a UCC filing);

(h) any application for registration of a trademark filed with the PTO on an
intent-to-use basis until such time (if any) as a statement of use or amendment
to allege use is accepted by the PTO, at which time such trademark shall
automatically become part of the Collateral and subject to the security interest
of this Agreement;

(i) Equity Interests in any Person (i) other than the Borrower and Wholly-Owned
Restricted Subsidiaries to the extent a pledge thereof is not permitted by the
terms of such Person’s charter documents or joint venture or shareholders
agreements and other organizational documents after giving effect to the
applicable anti-assignment provisions of the UCC and other applicable law,
(ii) to the extent a pledge thereof is not permitted by any law, rule or
regulation after giving effect to the applicable anti-assignment provisions of
the UCC and other applicable law;

(j) any Letter-of-Credit Right (to the extent a security interest in such
Letter-of-Credit Right cannot be perfected by a UCC filing) with a value (as
determined in good faith by the Borrower) of less than $13,500,000 and any
Commercial Tort Claim with a value (as determined in good faith by the Borrower)
of less than $10,000,000;

 

4



--------------------------------------------------------------------------------

(k) those assets as to which the Collateral Agent and the Borrower reasonably
and mutually agree in writing that the cost of obtaining such a security
interest or perfection thereof (including any adverse tax consequences) are
excessive in relation to the benefit to the Secured Creditors of the security to
be afforded thereby;

(l) “margin stock” (within the meaning of Regulation U);

(m) cash and Cash Equivalents, except (i) to the extent constituting
identifiable Proceeds of the Collateral or (ii) to the extent a Lien thereon can
be perfected by filing a UCC-1 financing statement or automatically without a
filing;

(n) [reserved];

(o) Equity Interests of Unrestricted Subsidiaries;

(p) any hosted payloads, including, without limitation, any secondary payload
affixed to any satellite;

(q) any segregated deposits that constitute Permitted Liens under clause (xii),
(xiv), (xv), (xxii), (xxvi), (xxviii), (xxxi), (xxxiv), (xxxvi), (xxxviii) or
(xlii) of Section 10.01 of the Credit Agreement, in each case, that are
prohibited from being subject to other Liens; and

(r) any asset to the extent granting a security interest in such asset would
require governmental (including regulatory) consent, approval, license or
authorization (other than with respect to any FCC Licenses, but subject to the
proviso in Section 1.1(a)(xix)), in each case after giving effect to the
applicable anti-assignment provisions of the UCC and other applicable law;
provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (r) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(r)). Notwithstanding anything to the contrary contained herein or in any other
Credit Document, (i) no Grantor shall be required to perfect a security interest
in any Letter-of-Credit Right and any Commercial Tort Claim (other than filing
of a UCC-1 financing statement), (ii) no Grantor shall be required to take any
action with respect to the creation or perfection of a security interest or
Liens under foreign law with respect to any Collateral, in each case, unless, at
the Borrower’s election, a Foreign Subsidiary is designated as a Subsidiary
Guarantor under the Credit Documents after the Closing Date (and in such
instances, only with respect to the assets or Equity Interests of such non-U.S.
Guarantor) (iii) no Grantor shall be required to deliver landlord lien waivers,
estoppels, bailee waivers, collateral access letters or similar agreements,
(iv) no Grantor shall be required to deliver any “control agreement” or other
control or similar arrangements with respect to any Deposit Account, Securities
Account or Commodity Account of such Grantor and (v) no Grantor shall be
required to comply with the Federal Assignment of Claims Act (or any state or
municipal equivalent).

 

5



--------------------------------------------------------------------------------

1.3 Power of Attorney. Subject to the terms of any applicable Pari Passu
Intercreditor Agreement, each Grantor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably until the Termination
Date (or such earlier date such Grantor is released from this Agreement in
accordance with Section 10.08(b)), with full power after the occurrence of and
during the continuance of an Event of Default (in the name of such Grantor or
otherwise) to act, require, demand, receive, compound and give acquittance for
any and all moneys and claims for moneys due or to become due to such Grantor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Collateral Agent may deem to be
reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.

1.4 Perfection Certificate. The Collateral Agent and each Secured Creditor agree
that the Perfection Certificate and all descriptions of Collateral, schedules,
amendments and supplements thereto are and shall at all times remain a part of
this Agreement.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

2.1 Additional Representations and Warranties Regarding Collateral. As of any
date on which all of the representations and warranties set forth in the Credit
Documents are required to be made by the Grantors (limited, on the Closing Date,
to the Specified Representations), each Grantor represents and warrants as
follows:

(a) The provisions of this Agreement are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of such Grantor in the Collateral
owned by it (as described herein), and upon (i) the timely and proper filing,
and payment of fees associated therewith, of financing statements listing such
Grantor, as a debtor, and the Collateral Agent, as secured creditor, in the
secretary of state’s office (or other similar governmental entity) of the
jurisdiction of organization of such Grantor, (ii) the receipt by the Collateral
Agent of all Instruments, Chattel Paper and certificated pledged Equity
Interests that constitute “securities” governed by Article 8 of the UCC as in
effect on the date hereof in the State of New York, in each case constituting
Collateral of such Grantor in suitable form for transfer by delivery or
accompanied by instruments of transfer or assignment duly executed in blank,
(iii) with respect to Patents and Marks constituting Collateral, the recordation
of the Patent Security Agreement, if applicable, and the Trademark Security
Agreement, if applicable, in the respective form attached to this Agreement, in
each case in the PTO and (iv) with respect to registered Copyrights constituting
Collateral, the recordation of the Copyright Security Agreement, if applicable,
in the form attached to this Agreement with the USCO, the Collateral Agent, for
the benefit of the Secured Creditors, has a fully perfected security interest in
all right, title and interest in all of the Collateral (as described in this
Agreement), subject to no other Liens other than Permitted Liens, in each case,
to the extent perfection can be accomplished under applicable law through these
actions (except to the extent perfection is not required by this Agreement).

 

6



--------------------------------------------------------------------------------

(b) Upon the taking of the actions under clause (a) above, such security
interest will be superior to and prior to all other Liens of all other Persons
(other than Permitted Liens), and enforceable as such as against all other
Persons (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.

(c) Such Grantor is, and as to all Collateral acquired by it from time to time
after the date hereof, such Grantor will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens).

(d) With respect to any Pledged Collateral of such Grantor constituting the
Equity Interests in any Person that is a Subsidiary of Holdings, such Grantor
represents and warrants that such Equity Interests have been duly and validly
issued and is fully paid and non-assessable (to the extent such concept is
applicable, and other than any assessment on the equity holders of such Person
that may be imposed as a matter of law) and is owned by such Grantor, subject to
no options for the purchase of such Equity Interests.

(e) With respect to any Collateral of such Grantor constituting Instruments
issued by any other Grantor or any Subsidiary of any Grantor, such Instrument
constitutes, or when executed by the obligor thereof will constitute, the legal,
valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law).

2.2 Additional Covenants Regarding Collateral. Each Grantor covenants and
agrees, from and after the Closing Date until the Termination Date (or such
earlier date such Grantor is released from this Agreement in accordance with
Section 10.08(b)) as follows:

(a) Such Grantor shall, at its own expense, take all commercially reasonable
actions necessary (as determined in good faith by the applicable Grantor) to
defend material Collateral against all claims and demands of all Persons at any
time claiming any interest therein materially adverse to the interests of the
Lenders (other than Permitted Liens).

(b) Such Grantor will not authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.

(c) Such Grantor will not change its legal name as such name appears in its
respective public organic record or its type of organization, cease to be a
Registered Organization or change its jurisdiction of organization, in each
case, from that set forth on Schedule 1(a) of the Perfection Certificate or its
Location from that set forth on Schedule 2 of the Perfection Certificate, except
that any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Credit Agreement) if (i) such Grantor shall have
given to the Collateral Agent written notice of each change to the information
listed on Schedule 1(a) or Schedule 2 of the

 

7



--------------------------------------------------------------------------------

Perfection Certificate or change in status as a Registered Organization, as
applicable, within 30 days after such change (or such longer period as
reasonably agreed to by the Collateral Agent) and (ii) in connection with such
change or changes, such Grantor shall take all action reasonably requested by
the Collateral Agent to maintain the security interests of the Collateral Agent
in the Collateral intended to be granted hereby at all times fully perfected to
the extent described in Section 2.1(a) and in full force and effect (in each
case, with respect to this clause (ii), except to the extent such Grantor
becomes an Excluded Subsidiary as a result of other permitted transactions taken
in connection with such change or changes).

2.3 Recourse. This Agreement is made with full recourse to each Grantor,
pursuant to, and subject to any limitations set forth in, this Agreement and the
other Credit Documents.

ARTICLE III

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL, ACCOUNTS;

CONTRACT RIGHTS; INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1 Equity Interests.

(a) To the extent the Equity Interests in any Person that are included in the
Pledged Collateral constitute Certificated Securities, each Grantor shall on the
date hereof or such later date permitted by Section 9.13 of the Credit Agreement
if applicable, with respect to any such Certificated Securities held by such
Grantor on the date hereof, and, subject to Section 9.12 of the Credit
Agreement, on or prior to the next Quarterly Update Date, with respect to any
such Certificated Securities acquired by such Grantor after the date hereof,
physically deliver such Certificated Securities to the Collateral Agent (or its
designee), endorsed to the Collateral Agent or endorsed in blank, in each case,
to the extent the interests represented by such Certificated Securities are
required to be pledged hereunder; provided, that the certificates representing
the Equity Interest of Immaterial Subsidiaries shall not be required to be
delivered unless an Event of Default under Section 11.01(a) or 11.01(e) has
occurred and is continuing and the Administrative Agent shall have requested the
delivery of such certificates.

(b) To the extent the Equity Interests in any Subsidiary of Holdings that are
included in the Pledged Collateral constitute Uncertificated Securities, at any
time any Event of Default has occurred and is continuing, such Grantor shall
cause the Subsidiary that is the issuer of such Uncertificated Securities,
promptly, upon the request of the Collateral Agent, to duly authorize, execute,
and deliver to the Collateral Agent, an agreement for the benefit of the
Collateral Agent and the other Secured Creditors substantially in the form of
Exhibit D hereto (appropriately completed to the reasonable satisfaction of the
Collateral Agent and with such modifications, if any, as shall be reasonably
satisfactory to the Collateral Agent) pursuant to which such issuer (and if such
issuer is a Grantor, such issuer hereby) agrees to comply with any and all
instructions originated by the Collateral Agent without further consent by the
registered owner and not to comply with instructions regarding such
Uncertificated Securities originated by any other Person other than a court of
competent jurisdiction; provided, that, unless an Event of Default has occurred
and is continuing, the Collateral Agent shall not deliver to the issuer of such
Uncertificated Securities a notice stating that the Collateral Agent is
exercising exclusive control of such Uncertificated Securities.

 

8



--------------------------------------------------------------------------------

(c) For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default, each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
owned by it, and to give consents, waivers or ratifications in respect thereof.
All such rights of each Grantor to vote and to give consents, waivers and
ratifications shall cease at any time after the occurrence and during the
continuance of an Event of Default upon, except in the case of an Event of
Default under Section 11.01(a) or Section 11.01(e) of the Credit Agreement, at
least three Business Days’ prior written notice from the Collateral Agent of its
intent to exercise its rights with respect to such Pledged Collateral under this
Agreement.

(d) For greater certainty, except as permitted under the Credit Agreement,
(i) unless and until there shall have occurred and be continuing an Event of
Default and, other than in the case of an Event of Default under
Section 11.01(a) or Section 11.01(e) of the Credit Agreement the Collateral
Agent shall have given at least three Business Days’ prior written notice of its
intent to exercise such rights with respect to the Pledged Collateral to the
Grantor, all cash dividends, cash distributions, cash Proceeds and other cash
amounts payable in respect of the Pledged Collateral shall be paid to the
respective Grantor and (ii) after there shall have occurred and be continuing an
Event of Default and, other than in the case of an Event of Default under
Section 11.01(a) or Section 11.01(e) of the Credit Agreement, the Collateral
Agent shall have given at least three Business Days’ prior written notice of its
intent to exercise such rights with respect to the Pledged Collateral to the
Grantor, all cash dividends, cash distributions, cash Proceeds and other cash
amounts payable in respect of the Pledged Collateral shall be paid to the
Collateral Agent. While this Agreement is in effect, the Collateral Agent shall
be entitled to receive directly, and to retain as part of the Collateral, in
each case, to the extent otherwise required by this Agreement all other or
additional Equity Interests, Instruments, cash and other property paid or
distributed (i) by way of dividend or otherwise in respect of the Pledged
Collateral, (ii) by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement and (iii) by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization. All dividends, distributions or other
payments which are received by any Grantor contrary to the provisions of this
Section 3.1(d) or Section 7 hereof shall be received for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

3.2 Accounts and Contract Rights. Upon the occurrence and during the continuance
of an Event of Default and at the request of the Collateral Agent, such Grantor
shall, at its own reasonable cost and expense, deliver all tangible evidence of
its Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contract Rights) and any books and records
related thereto to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
reasonably satisfactory to the Collateral Agent, the Accounts and the Contracts,
as well as books, records and documents (if any) related thereto of such Grantor
evidencing or pertaining to such Accounts and Contracts with an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

 

9



--------------------------------------------------------------------------------

3.3 Direction to Account Debtors; Contracting Parties; etc. Subject to the terms
of any applicable Pari Passu Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, after giving prior written notice
to the relevant Grantor of its intent to do so, if the Collateral Agent so
directs any Grantor, such Grantor agrees (i) to cause all payments on account of
the Accounts (including Proceeds of Pledged Collateral) and Contracts to be made
directly to the Cash Collateral Account, or as otherwise directed by the
Collateral Agent, (ii) that the Collateral Agent may, at its option, directly
notify the obligors in its own name or in the name of the applicable Grantor
with respect to any Accounts and/or under any Contracts to make payments with
respect thereto as provided in the preceding clause (i), and (iii) that the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may adjust, settle or compromise the amount of payment thereof, in the same
manner and to the same extent as such Grantor; provided that, (x) any failure by
the Collateral Agent to give or any delay in giving such notice to the relevant
Grantor shall not affect the effectiveness of such notice or the other rights of
the Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.01(a) or
Section 11.01(e) of the Credit Agreement has occurred and is continuing. The
Collateral Agent shall concurrently deliver a copy of each notice to the
relevant Grantor; provided that (x) the failure by the Collateral Agent to so
notify such Grantor shall not affect the effectiveness of such notice or the
other rights of the Collateral Agent created by this Section 3.3 and (y) no such
notice shall be required if an Event of Default of the type described in
Section 11.01(a) or Section 11.01(e) of the Credit Agreement has occurred and is
continuing.

3.4 Modification of Terms; etc. Except in accordance with such Grantor’s
ordinary course of business, or consistent with reasonable business judgment as
determined in good faith by the applicable Grantor or as permitted by
Section 3.5 or the Credit Agreement, no Grantor shall rescind or cancel any
indebtedness evidenced by any Account, or modify any material term thereof or
make any material adjustment with respect thereto, or extend or renew the same,
or compromise or settle any material dispute, claim, suit or legal proceeding
relating thereto, or sell any Account, or interest therein, without the prior
written consent of the Collateral Agent unless such rescissions, cancellations,
modifications, adjustments, extensions, renewals, compromises, settlements,
releases, or sales would not reasonably be expected to materially adversely
affect the value of the Accounts constituting Collateral taken as a whole.

3.5 Collection. Each Grantor shall endeavor in accordance with historical
business practices or otherwise in accordance with reasonable business judgment
as determined in good faith by the applicable Grantor to cause to be collected
from the Account Debtor named in each of its Accounts or obligor under any
Contract, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts owing under or on account of
such Account or Contract, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Account or under
such Contract. Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default or otherwise
required pursuant to the Credit Agreement, any Grantor may allow in the ordinary
course of business, or consistent with reasonable business judgment as
determined in good faith by the

 

10



--------------------------------------------------------------------------------

applicable Grantor, as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Grantor finds
appropriate in accordance with reasonable business judgment, (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or for other reasons which such Grantor finds appropriate in
accordance with reasonable business judgment and (iii) any other adjustments
necessary or desirable in the Grantor’s reasonable business judgment.

3.6 Instruments. If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $7,500,000 individually
(other than checks received and collected in the ordinary course of business),
such Grantor shall, on the date hereof pursuant to the Perfection Certificate
with respect to any such instruments held on the date hereof, and otherwise on
or prior to the next Quarterly Update Date, notify the Collateral Agent thereof,
and upon request by the Collateral Agent (subject to any applicable Pari Passu
Intercreditor Agreement), promptly deliver such Instrument to the Collateral
Agent appropriately endorsed in blank or to the order of the Collateral Agent,
provided that, so long as no Event of Default shall have occurred and be
continuing, such Grantor may retain for collection in the ordinary course of
business any Instrument received by such Grantor in the ordinary course of
business, and the Collateral Agent shall, promptly upon request of such Grantor,
make appropriate arrangements for making any Instruments in its possession and
pledged by such Grantor available to such Grantor for purposes of presentation,
collection or renewal. If such Grantor retains possession of any Instruments
pursuant to the terms hereof, upon request of the Collateral Agent, such
Instrument shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interests of
Deutsche Bank AG New York Branch, as collateral agent, for the benefit of itself
and certain Secured Creditors.”

3.7 Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.

3.8 Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement, nor shall the Collateral Agent or
any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor

 

11



--------------------------------------------------------------------------------

under or pursuant to any Contract, to make any payment, to make any inquiry as
to the nature or the sufficiency of any performance by any party under any
Contract, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.9 [Intentionally Omitted.]

3.10 Commercial Tort Claims. As of the Closing Date, no Grantor has Commercial
Tort Claims with a value of $10,000,000 or more. If any Grantor shall at any
time after the date of this Agreement hold or acquire a Commercial Tort Claim in
an amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $10,000,000 or more, such Grantor shall,
on or prior to the next Quarterly Update Date, notify the Collateral Agent
thereof in a writing signed by such Grantor and describing the details thereof
and shall grant to the Collateral Agent in such writing a security interest
therein (subject to Permitted Liens) and in the Proceeds thereof to the extent
such Proceeds constitute Collateral, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

3.11 Chattel Paper. Subject to the terms of any applicable Pari Passu
Intercreditor Agreement, each Grantor will, following any reasonable request by
the Collateral Agent, deliver all of its Tangible Chattel Paper with a value in
excess of $7,500,000 to the Collateral Agent on or prior to the next Quarterly
Update Date, provided that, so long as no Event of Default shall have occurred
and be continuing, such Grantor may retain for collection in the ordinary course
of business any Chattel Paper received by such Grantor in the ordinary course of
business, and the Collateral Agent shall, promptly upon request of such Grantor,
make appropriate arrangements for making any Chattel Paper in its possession and
pledged by such Grantor available to such Grantor for purposes of presentation,
collection or renewal. If such Grantor retains possession of any Chattel Paper
pursuant to the terms hereof, upon request of the Collateral Agent, such Chattel
Paper shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interests of
Deutsche Bank AG New York Branch, as collateral agent, for the benefit of itself
and certain Secured Creditors.”

3.12 Further Actions. To the extent otherwise required by this Agreement or the
other Credit Documents, but subject to the limitations set forth in Section 9.12
of the Credit Agreement, each Grantor will, at its own expense, (i) make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and (ii) take such further steps, including
any and all actions as may be necessary or required relating to its Accounts,
Contracts, Instruments and other property or rights which constitute Collateral,
as the Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Power of Attorney. Each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign until the Termination Date (or such earlier
date such Grantor is released from this Agreement in accordance with
Section 10.08(b)), solely upon the occurrence and during the continuance of an
Event of Default, any document which may be required by the PTO in order to
effect an assignment of all right, title and interest in each Mark listed in
Schedule 7(a) of the Perfection Certificate, and record the same.

4.2 Assignments. Except as otherwise permitted by the Credit Agreement, each
Grantor hereby agrees not to assign or otherwise transfer to any third party all
or substantially all rights in any Mark that, in the reasonable business
judgment of such Grantor exercised in good faith, is material to such Grantor’s
business, absent prior written approval of the Collateral Agent.

4.3 Infringements. Each Grantor agrees, on or prior to the next Quarterly Update
Date after learning thereof, to notify the Collateral Agent in writing of any
party claiming that such Grantor’s use of any Mark violates in any material
respect any intellectual property right of that party, except to the extent such
violation would not reasonably be expected to have a Material Adverse Effect.
Each Grantor further agrees to the extent deemed reasonable business judgment as
determined by the applicable Grantor, to prosecute diligently any Person
infringing any Mark owned by it in any manner that would reasonably be expected
to have a Material Adverse Effect.

4.4 Preservation of Marks. Each Grantor agrees to take all such actions as are
reasonably necessary to preserve the Marks that are material to such Grantor’s
business as trademarks or service marks under the laws of the United States
(other than any such material Marks that are no longer material or are deemed by
such Grantor in its reasonable business judgment to no longer be necessary in
the conduct of Grantor’s business).

4.5 Maintenance of Registration. Each Grantor shall, at its own expense,
diligently process all documents reasonably required to maintain all material
Mark registrations for all of its material registered Marks under the laws of
the United States (other than with respect to any such material Marks that are
no longer material or are deemed by such Grantor in its reasonable business
judgment to no longer be necessary in the conduct of Grantor’s business).

4.6 Future Registered Marks. Upon acquisition or issuance of a United States
registered Mark or an application for a United States registered Mark (except
where such Mark constitutes Excluded Collateral or is not otherwise material to
the business and operations of Holdings and its Restricted Subsidiaries, as
determined by the applicable Grantor in its reasonable business judgment), on or
prior to the next Quarterly Update Date but not earlier than forty-five
(45) days after such acquisition or issuance, such Grantor shall deliver to the
Collateral Agent an updated Schedule 7(a) of the Perfection Certificate, and if
requested by the Collateral Agent, a grant of a security interest in such Mark,
to the Collateral Agent and at the expense of such Grantor, confirming the grant
of a security interest in such Mark to the Collateral Agent hereunder, the form
of such security to be substantially in the form of Exhibit C hereto or in such
other form as may be reasonably satisfactory to the Collateral Agent.

 

13



--------------------------------------------------------------------------------

4.7 Remedies. If an Event of Default shall occur and be continuing, and solely
during continuation of such Event of Default, subject to the terms of any
applicable Pari Passu Intercreditor Agreement, the Collateral Agent may, by
prior written notice to the relevant Grantor, take any or all of the following
actions: (i) take and use or sell the Marks or Domain Names and the goodwill of
such Grantor’s business symbolized by the Marks or Domain Names and the right to
carry on the business and use the assets of such Grantor in connection with
which the Marks or Domain Names have been used (provided that any license shall
be subject to reasonable quality control ensuring the validity and
enforceability of such Marks or Domain Names); and (ii) direct such Grantor to
refrain, in which event such Grantor shall refrain from using the Marks or
Domain Names in any manner whatsoever, directly or indirectly, and such Grantor
shall execute such further documents that the Collateral Agent may reasonably
request to transfer ownership of the Marks owned by it and registrations and any
pending trademark applications in the PTO or applicable Domain Name registrar
therefor to the Collateral Agent. Solely for the purpose of enabling the
Collateral Agent to exercise rights and remedies under this Section 4.7 and
during such time as the Collateral Agent shall be lawfully entitled, and
permitted under the Credit Agreement, to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent, to the extent it has the right to
do so and solely during continuation of an Event of Default, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Marks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of said Marks, to use, operate under, license, or
sublicense any Marks and Domain Names now owned or hereafter acquired by such
Grantor to the extent constituting Collateral hereunder.

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Power of Attorney. Each Grantor hereby grants to the Collateral Agent a
power of attorney to sign until the Termination Date (or such earlier date such
Grantor is released from this Agreement in accordance with Section 10.08(b)),
solely upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the PTO or the USCO in order to effect an
assignment of all right, title and interest in each Patent listed in
Schedule 7(a) of the Perfection Certificate or Copyright listed in
Schedule 11(b) of the Perfection Certificate, or any other issued or applied-for
United States patent or registered or applied-for United States Copyright
hereinafter owned by such Grantor, and to record the same.

5.2 Assignments. Except as otherwise permitted by the Credit Agreement, each
Grantor hereby agrees not to assign or otherwise transfer to any third party all
or substantially all rights in any Patent or Copyright to the extent that, in
the reasonable business judgment of such Grantor exercised in good faith, such
Patent or Copyright is material to such Grantor’s business, absent prior written
approval of the Collateral Agent.

 

14



--------------------------------------------------------------------------------

5.3 Infringements. Each Grantor agrees, on or prior to the next Quarterly Update
Date after learning thereof, to notify the Collateral Agent in writing of any
party claiming that such Grantor’s use of any Patent, Copyright or Trade Secret
Right violates in any material respect any intellectual property right of that
party, except to the extent such violation would not reasonably be expected to
have a Material Adverse Effect. Each Grantor further agrees to diligently
prosecute, in accordance with such Grantor’s reasonable business judgment, any
Person infringing any Patent owned by it or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation would reasonably be expected to have a Material
Adverse Effect.

5.4 Maintenance of Patents or Copyrights. At its own expense, each Grantor shall
make timely payment of all post-issuance fees required to maintain in force its
rights under each material issued Patent or material registered Copyright,
absent prior written consent of the Collateral Agent not to be unreasonably
withheld (other than any such Patents or Copyrights that are no longer material
or are deemed by such Grantor in its reasonable business judgment to no longer
be necessary in the conduct of Grantor’s business).

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Grantor shall diligently prosecute all material applications for (i) United
States Patents listed in Schedule 7(a) of the Perfection Certificate and
(ii) Copyrights listed on Schedule 7(b) of the Perfection Certificate, in each
case for such Grantor (other than applications that are no longer material or
are deemed by such Grantor in its reasonable business judgment to no longer be
necessary in the conduct of Grantor’s business), absent written consent of the
Collateral Agent not to be unreasonably withheld.

5.6 Other Patents and Copyrights. Upon acquisition or issuance of a United
States Patent, registration of a United States Copyright, or acquisition of a
registered United States Copyright, or of filing of an application for a United
States Patent or United States Copyright (except to the extent not otherwise
material to the business and operations of Holdings and its Restricted
Subsidiaries, as determined by the applicable Grantor in its reasonable business
judgment), the relevant Grantor shall deliver to the Collateral Agent, on or
prior to the next Quarterly Update Date but not earlier than forty-five
(45) days after such acquisition or issuance, an updated Schedule 7 of the
Perfection Certificate and, if requested by the Collateral Agent, a grant of a
security interest as to such Patent or Copyright, as the case may be, to the
Collateral Agent and at the expense of such Grantor, the form of such grant of a
security interest to be substantially in the form of Exhibit A or B hereto, as
appropriate, or in such other form as may be reasonably satisfactory to the
Collateral Agent.

5.7 Remedies. If an Event of Default shall occur and be continuing, and solely
during continuation of such Event of Default, subject to the terms of any
applicable Pari Passu Intercreditor Agreement, the Collateral Agent may, by
written notice to the relevant Grantor, take any or all of the following
actions: (i) take and practice or sell the Patents, Copyrights and Trade
Secrets, in each case, owned by such Grantor, and exercise any other rights
vested in the Patents, Copyrights and Trade Secrets pursuant to this Agreement
(provided that any license shall require adequate measures be taken to preserve
the validity and enforceability of such Trade Secrets); and (ii) direct such
Grantor to refrain, in which event such Grantor shall refrain from practicing
the Patents and using the Copyrights and Trade Secrets directly or indirectly,
and such Grantor shall execute such further documents as the Collateral Agent
may reasonably request to transfer ownership of the Patents, Copyrights and
Trade Secrets, in each case owned by it, to the Collateral

 

15



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Creditors. Solely for the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Section 5.7 and during such time as the Collateral Agent shall be lawfully
entitled, and permitted under the Credit Agreement, to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so and solely during continuation of an Event of Default,,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trade Secrets, to
adequate measures being taken to preserve the validity and enforceability of
such Trade Secrets, to use, operate under, license, or sublicense any Patents,
Copyrights and Trade Secrets now owned or hereafter acquired by such Grantor to
the extent constituting Collateral hereunder.

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted or
not prohibited by the Credit Agreement, each Grantor will not take any action to
impair the rights of the Collateral Agent in the Collateral. If any Event of
Default shall have occurred and be continuing, the Collateral Agent shall
(subject to any applicable Pari Passu Intercreditor Agreement), at the time any
Proceeds of such insurance are distributed to the Secured Creditors, apply such
proceeds in accordance with Section 7.4 hereof. Each Grantor assumes all
liability and responsibility in connection with the Collateral acquired by it
and the liability of such Grantor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Grantor.

6.2 Additional Information. Each Grantor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be reasonably requested by the Collateral Agent, taking
into account any reporting or other notification requirements with respect to
such Collateral otherwise set forth in the Credit Documents.

6.3 Further Actions. To the extent otherwise required by this Agreement or the
other Credit Documents, each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral at least to the extent
described in Section 2.1.

 

16



--------------------------------------------------------------------------------

6.4 Financing Statements. Each Grantor agrees to deliver to the Collateral Agent
such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and for the purpose of obtaining and preserving
the full benefits of the other rights and security contemplated hereby at least
to the extent described in Section 2.1. Each Grantor will pay, or will reimburse
the Collateral Agent in accordance with Section 13.01 of the Credit Agreement
for, any applicable filing fees, recordation taxes and related expenses relating
to its Collateral. Each Grantor hereby authorizes the Collateral Agent to file
any such financing statements (and such authorization includes describing the
Collateral as “all assets and all personal property whether now owned or
hereafter acquired” of such Grantor or words of similar effect).

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon an Event of Default. Each Grantor
agrees that, subject to the terms of any applicable Pari Passu Intercreditor
Agreement, if any Event of Default shall have occurred and be continuing, then
and in every such case, the Collateral Agent, in addition to any rights now or
hereafter existing under applicable law and under the other provisions of this
Agreement, shall have all rights as a secured creditor under any UCC, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in all relevant jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor, in each case without breach of the peace;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;

(iii) [intentionally omitted];

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:

 

17



--------------------------------------------------------------------------------

(1) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(2) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(3) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, subject to the terms of Sections 4.7 and 5.7,
whether on an exclusive (where permissible) or nonexclusive basis, any Marks
(subject to reasonable quality control), Domain Names, Patents, Software, Trade
Secret Rights (subject to adequate protective measures) or Copyrights included
in the Collateral for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine; provided that licenses of
Trade Secret Rights shall be subject to customary confidentiality and
non-disclosure agreements;

(vii) apply any monies constituting Collateral or Proceeds thereof in accordance
with the provisions of Section 7.4;

(viii) take any other action as specified in clauses (a)(1) through (a)(5),
inclusive, of Section 9-607 of the UCC;

(ix) accelerate any Instrument which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Instrument
(including, without limitation, to make any demand for payment thereon); and

(x) with respect to Pledged Collateral,

(1) receive all amounts payable in respect of the Pledged Collateral otherwise
payable under Section 3.1 hereof to the respective Grantor;

(2) upon at least three Business Days’ prior written notice to the Borrower,
transfer all or any part of the Pledged Collateral into the Collateral Agent’s
name or the name of its nominee or nominees; and

(3) upon at least three Business Days’ prior written notice to the Borrower,
vote (and exercise all rights and powers in respect of voting) all or any part
of the Pledged Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Pledged Collateral and otherwise act with respect thereto as though it were
the outright owner thereof (each Grantor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Grantor,
with full power of substitution to do so);

 

18



--------------------------------------------------------------------------------

it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent and that no Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent.

7.2 Remedies; Disposition of the Collateral.

(a) To the extent permitted by applicable law, if any Event of Default shall
have occurred and be continuing, then any Collateral repossessed by the
Collateral Agent under or pursuant to Section 7.1 hereof and any other
Collateral whether or not so repossessed by the Collateral Agent, may be sold,
assigned, leased or otherwise disposed of under one or more contracts or as an
entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Collateral Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable. Any of the Collateral may be sold, leased or otherwise
disposed of, in the condition in which the same existed when taken by the
Collateral Agent or after any overhaul or repair at the expense of the relevant
Grantor which the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any
such sale, lease or other disposition may be effected by means of a public
disposition or private disposition, effected in accordance with the applicable
requirements (in each case if and to the extent applicable) of Sections 9-610
through 9-613 of the UCC and/or such other mandatory requirements of applicable
law as may apply to the respective disposition. The Collateral Agent may,
without notice or publication, adjourn any public or private disposition or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the disposition, and such disposition may be made at any time or
place to which the disposition may be so adjourned. To the extent permitted by
any such requirement of law, the Collateral Agent may bid for and become the
purchaser (and may pay all or any portion of the purchase price by crediting
Obligations against the purchase price) of the Collateral or any item thereof,
offered for disposition in accordance with this Section 7.2 without
accountability to the relevant Grantor. Each Grantor agrees to do or cause to be
done all such other acts and things as may be reasonably necessary to make such
disposition or dispositions of all or any portion of the Collateral valid and
binding and in compliance with any and all applicable laws, regulations, orders,
writs, injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, having jurisdiction over any such sale or sales,
all at such Grantor’s expense. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to such Grantor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters.

 

19



--------------------------------------------------------------------------------

(b) If at any time when the Collateral Agent shall determine to exercise its
right to sell all or any part of the Pledged Collateral consisting of
Securities, and such Pledged Collateral or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act, as then in effect, the Collateral Agent may, in its sole and absolute
discretion, sell such Pledged Collateral or part thereof by private sale in such
manner and under such circumstances as the Collateral Agent may deem necessary
or advisable in order that such sale may legally be effected without such
registration. Without limiting the generality of the foregoing, in any such
event the Collateral Agent, in its sole and absolute discretion (i) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale, and (iii) may restrict such sale to a
purchaser who will represent and agree, among other things, that such purchaser
is purchasing for its own account, for investment, and not with a view to the
distribution or sale of such Pledged Collateral or part thereof. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price which the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

7.3 Waiver of Claims. Except as otherwise provided in this Agreement (including
provisions hereof that require that the Collateral Agent act in a manner that it
has, in compliance with any mandatory requirements of law, determined to be
commercially reasonable), EACH GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL
AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING
FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Grantor hereby further waives,
to the extent permitted by law:

(a) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

(b) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

 

20



--------------------------------------------------------------------------------

7.4 Application of Proceeds.

(a) Subject to any applicable Pari Passu Intercreditor Agreement, all moneys
collected by the Collateral Agent (or, to the extent any other Security Document
requires proceeds of collateral under such other Security Document to be applied
in accordance with the provisions of this Agreement, the collateral agent under
such other Security Document) upon any sale or other disposition of the
Collateral (or the collateral under the relevant Security Document), together
with all other moneys received by the Collateral Agent hereunder (or under the
relevant Security Document), in each case, as a result of the exercise of
remedies by the Collateral Agent after the occurrence and during the continuance
of an Event of Default shall be applied in accordance with Section 11.02 of the
Credit Agreement.

(b) It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the Proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Credit Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable invoiced out-of-pocket
expenses, including reasonable attorneys’ fees, and the amounts thereof shall be
included in such judgment, in each case, in accordance with the terms and
provisions of Section 13.01 of the Credit Agreement.

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

21



--------------------------------------------------------------------------------

ARTICLE VIII

CERTAIN REGULATORY REQUIREMENTS

8.1 Certain Regulatory Requirements.

Any provision contained herein to the contrary notwithstanding, no action in
connection with any exercise of rights or remedies shall be taken hereunder by
the Collateral Agent or any Secured Creditor with respect to any item of
Collateral unless and until all applicable requirements (if any) of the FCC
under the Communications Act, as well as any applicable requirements of any
other federal, state or local laws, rules and regulations of other regulatory or
governmental bodies applicable to or having jurisdiction over the Grantors (or
any entity under the control of the Grantors), have been satisfied with respect
to such action and such consents, approvals and authorizations (if any) as may
be required to be obtained from the FCC and any other governmental authority
under the terms of any license or operating right held by the Grantors (or any
entity under the control of the Grantors) with respect to such action have been
obtained.

Without limiting the generality of the foregoing, the Collateral Agent (on
behalf of itself and the Secured Creditors) hereby agrees that (a) voting and
consensual rights in the ownership interest of any Grantor (the “Pledged
Interests”) will remain with the holders of such voting and consensual rights
upon and following the occurrence of an Event of Default unless and until any
required prior approvals of the FCC to the transfer of such voting and
consensual rights to the Collateral Agent shall have been obtained; (b) upon the
occurrence of any Event of Default and foreclosure of the Pledged Interests
pursuant to this Agreement there may be a private sale or a public sale of the
Pledged Interests; and (c) prior to the exercise of voting or consensual rights
by the purchaser at any sale of the Pledged Interests, if required, the prior
consent of the FCC pursuant to 47 U.S.C. §310(d) will be obtained, as well as
such licenses, approvals, authorizations and consents as may be required by the
U.S. Department of State pursuant to the International Traffic in Arms
Regulations (the “ITAR”) and the U.S. Department of Commerce pursuant to the
Export Administration Regulations (the “EAR”) to the transfer of such voting and
consensual rights to the Collateral Agent shall have been obtained.

It is the intention of the parties hereto that the creation of any Lien in favor
of the Collateral Agent on the Collateral and the exercise of any remedy in
respect thereof shall in all relevant aspects be subject to and consistent with
the applicable requirements of the Communications Act, the ITAR and the EAR.
Nothing in this Agreement shall be construed to diminish the control exercised
by the Grantors in respect of the Collateral except in accordance with the
provisions of such statutory requirements, rules and regulations. Each Grantor
agrees that upon the request from time to time by the Collateral Agent it will
actively pursue obtaining any governmental, regulatory or third party consents,
approvals or authorizations referred to in this Section 8.1, including, without
limitation, upon any request of the Collateral Agent following an Event of
Default, the preparation, signing and filing with (or causing to be prepared,
signed and filed with) (i) the FCC of any application or application for consent
to the assignment of the FCC Licenses or transfer of control required to be
signed by the Borrower or any of its Subsidiaries necessary or appropriate under
the FCC’s rules and regulations for approval of any sale or transfer of any of
the Pledged Interests or the assets of the Borrower or any of its Subsidiaries
or any transfer of control in respect of any FCC License, and (ii) the U.S.
Department of State pursuant to the International Traffic in

 

22



--------------------------------------------------------------------------------

Arms Regulations and the U.S. Department of Commerce pursuant to the Export
Administration Regulations, as applicable, any application for consent to
transfer the Pledged Interests or the assets of the Borrower or any of its
Subsidiaries necessary or appropriate under such regulations and otherwise use
its reasonable best efforts to assist the Collateral Agent to realize the
benefits of the FCC Licenses and the Collateral. To enforce the provisions of
this Section 8.1, the Collateral Agent is empowered to request the appointment
of a receiver from any court of competent jurisdiction. Such receiver shall be
instructed to seek from the FCC or other federal, state or local laws, rules and
regulations of other regulatory or governmental bodies applicable to or having
jurisdiction a transfer or assignment of control of any applicable Collateral.

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Account Debtor” shall mean any “account debtor” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall have the meaning provided in the preamble hereto.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a cash collateral account maintained with,
and in the sole dominion and control of, the Collateral Agent for the benefit of
the Secured Creditors.

“Certificated Securities” shall have the meaning provided in the UCC as in
effect on the date hereof in the State of New York.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC as
in effect on the date hereof in the State of New York. Without limiting the
foregoing, the term “Chattel Paper” shall in any event include all Tangible
Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

23



--------------------------------------------------------------------------------

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC as in effect on the date hereof in the State of New York,
except that it shall refer only to such claims that have been asserted in
judicial or similar proceedings.

“Commodity Accounts” shall mean all “commodity accounts” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Designated Hedging
Agreement or Designated Treasury Services Agreement, licensing agreements and
any partnership agreements, joint venture agreements and limited liability
company agreements, and settlement agreements).

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, or exclusively licensed to a Grantor whether or not registered or
applied to be registered with the USCO.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall mean all Obligations described in clause (i)
of the definition of “Obligations” in the Credit Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the date hereof in the State of New York.

“Documents” shall mean “documents” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Domain Names” shall mean all internet domain names owned by any Grantor now or
hereafter acquired.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Excluded Collateral” shall have the meaning provided in Section 1.2 of this
Agreement.

“Fixtures” shall mean any “fixtures” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

 

24



--------------------------------------------------------------------------------

“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Goods” shall mean “goods” as such term is defined in the UCC as in effect on
the date hereof in the State of New York.

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

“Holdings” shall have the meaning provided in the recitals hereto.

“Instrument” shall mean “instruments” as such term is defined in Article 9 of
the UCC as in effect on the date hereof in the State of New York.

“Inventory” shall mean “inventory” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“IP Licenses” shall mean any Contract, to which a Grantor is party, relating to
the license or sublicense of Patents, Marks, Copyrights, Software, or Trade
Secret Rights or copyrights, patents, trademarks, trade secrets, software or
other intellectual property of third parties.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Location” of any Grantor shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all trademarks, service marks, trade dress and trade names
now owned or hereafter acquired by any Grantor, whether or not registered or
applied to be registered with the PTO (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment to Allege Use”
or a “Statement of Use” under Sections 1(c) and 1(d) of said Act has been filed
in, and accepted by, the PTO).

“Obligations” shall have the meaning set forth in the Credit Agreement.

“Ordinary Course Transferees” shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 9-320(a) and 9-321 of the UCC as in
effect from time to time in the relevant jurisdiction, (ii) with respect to
General Intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the UCC as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the UCC as in effect from time to time in the
relevant jurisdiction.

 

25



--------------------------------------------------------------------------------

“Other Creditors” shall mean Guaranteed Creditors that are not Lender Creditors.

“Other Obligations” shall mean all Obligations described in clause (ii) of the
definition of “Obligations” in the Credit Agreement. Notwithstanding anything to
the contrary contained in this Agreement, each Other Creditor (by its acceptance
of the benefits of this Agreement) agrees that (x) Other Obligations shall be
secured pursuant to this Agreement only to the extent that, and for so long as,
the Credit Document Obligations are so secured and (y) any release of Grantors
effected in the manner permitted by the Credit Agreement or this Agreement shall
not require the consent of Other Creditors.

“Patents” shall mean all patents and patent applications now owned or hereafter
acquired by any Grantor, and any divisions, continuations (including, but not
limited to, continuations-in-parts), reissues, and reexaminations thereof.

“Payment Intangibles” shall mean “payment intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Perfection Certificate” shall mean that certain perfection certificate, dated
as of the date hereof, executed and delivered by the Grantors, and each other
Perfection Certificate (which shall be in form and substance consistent with the
Perfection Certificate delivered on the date hereof or otherwise reasonably
acceptable to the Collateral Agent) executed and delivered by the additional
Grantors and any other relevant Grantor contemporaneously with the execution and
delivery of each Joinder Agreement by any additional Grantor executed in
accordance with Section 10.12 hereof, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the Credit Agreement (including pursuant to any officer’s
certificate delivered pursuant to Section 9.01(e) of the Credit Agreement or
upon the reasonable request of the Collateral Agent pursuant to Section 6.3 of
this Agreement).

“Permits” shall mean all licenses (including, for the avoidance of doubt, FCC
Licenses), permits, rights, orders, variances, franchises or authorizations of
or from any governmental authority or agency.

“Pledged Collateral” shall mean all of the authorized, and the issued and
outstanding, stock, shares, partnership interests, limited liability company
membership interests or other Equity Interests (x) of each Grantor (other than
Holdings) and (y) in any Restricted Subsidiary of Holdings held by any Grantor;
provided that, notwithstandig the foregoing, the Pledged Collateral shall not
include any stock, shares, partnership interests, limited liability company
membership interest or other Equity Interests constituting Excluded Collateral.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

 

26



--------------------------------------------------------------------------------

“Promissory Note” shall have the meaning provided in the UCC as in effect on the
date hereof in the State of New York.

“Protected Purchasers” shall have the meaning provided in the UCC as in effect
on the date hereof in the State of New York.

“PTO” shall mean the United States Patent and Trademark Office.

“Quarterly Update Date” shall mean the latest of (i) the date of delivery of the
compliance certificate from a Responsible Officer pursuant to Section 9.01(e) of
the Credit Agreement, (ii) forty-five (45) days after the relevant acquisition
or occurrence and (iii) the date agreed to in the sole discretion of the
Collateral Agent.

“Registered Organization” shall have the meaning provided in the UCC as in
effect on the date hereof in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(b).

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Securities” shall have the meaning provided in the UCC as in effect on the date
hereof in the State of New York.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Software” shall mean “software” as such term is defined in the UCC as in effect
on the date hereof in the State of New York.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Trade Secret Rights” shall mean the rights of a Grantor in any Trade Secret it
holds.

“Trade Secrets” shall mean any of the following owned by a Grantor: trade
secrets, including secretly held existing engineering or other proprietary data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business owned by a Grantor whether written or not,
solely to the extent that such Grantor derives commercial value from such
secrets not being known by third parties.

 

27



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law any or all of the perfection or priority of the
Collateral Agent’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions relating to such perfection or priority and for purposes of
definitions relating to such provisions.

“USCO” shall mean the United States Copyright Office.

“Vehicles” shall mean all cars, trucks, construction and other equipment covered
by a certificate of title law of any state.

“Voting Equity Interests” shall mean (i) all classes of Equity Interests
entitled to vote and (ii) any other Equity Interests treated as voting stock for
purposes of Treasury Regulation Section 1.956-2(c)(2).

ARTICLE X

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered in accordance with Section 13.03 of the Credit Agreement.
All notices and other communications shall be in writing and addressed as
follows:

(a) if to any Grantor or the Collateral Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.03 of the Credit Agreement or such other address as shall be
designated by such party in a written notice to the Collateral Agent (in the
case of any Grantor) or the Borrower (in the case of the Collateral Agent);

(b) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(c) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Grantor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the consent required pursuant to the Credit
Agreement).

 

28



--------------------------------------------------------------------------------

10.3 Obligations Absolute. To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement, the Credit
Agreement or other Credit Document or any Designated Hedging Agreement or
Designated Treasury Services Agreement; or (c) any amendment to or modification
of the Credit Agreement or other Credit Document or any Designated Hedging
Agreement or Designated Treasury Services Agreement or any security for any of
the Obligations; whether or not such Grantor shall have notice or knowledge of
any of the foregoing.

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that,
other than as permitted pursuant to the Credit Agreement, no Grantor shall
assign any of its rights or obligations hereunder without the prior written
consent of the Collateral Agent and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Credit Documents
regardless of any investigation made by the Secured Creditors or on their
behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY COLLATERAL LOCATED IN ANY STATE OTHER THAN NEW
YORK, PROCEEDINGS MAY BE BROUGHT BY THE COLLATERAL AGENT OR COLLATERAL AGENT IN
THE STATE IN WHICH THE RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR LIQUIDATION
PROCEEDINGS OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY GRANTOR, ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT MAY BE BROUGHT IN SUCH COURT HOLDING SUCH
BANKRUPTCY, INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HERETO HEREBY

 

29



--------------------------------------------------------------------------------

IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7 Grantor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Grantor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the absolute owner of the Pledged Collateral pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Creditor, any Grantor and/or any
other Person.

 

30



--------------------------------------------------------------------------------

10.8 Termination; Release.

(a) Upon the occurrence of the Termination Date, this Agreement shall
automatically and without further action, as to all Grantors, terminate and have
no further force and effect, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors (provided that all indemnities set forth in the Credit
Agreement with respect to this Agreement shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Grantor, will
promptly execute and deliver to such Grantor a proper instrument or instruments
(including, without limitation, (i) UCC termination statements on form UCC-3 and
(ii) a notice of termination for each lien notice filed with the PTO and USCO)
to terminate the perfection of the security interests granted pursuant to this
Agreement and other notices of Liens and acknowledge the satisfaction and
termination of this Agreement, and will return to Holdings for the benefit of
Holdings and each of its direct and indirect Domestic Subsidiaries (without
recourse and without any representation or warranty) all of the Collateral in
the possession of the Collateral Agent that has not theretofore been sold or
otherwise applied or released pursuant to this Agreement. As used in this
Agreement, “Termination Date” shall mean the date upon which the Commitments
under the Credit Agreement have been terminated and all Credit Document
Obligations have been paid in full and all Letters of Credit have expired or
otherwise terminated (other than (x) any indemnification obligations arising
under the Credit Documents which are not then due and payable, (y) Letters of
Credit which have been Cash Collateralized or backstopped on terms reasonably
satisfactory to the Collateral Agent and the applicable Issuing Bank or
Ancillary Lender and (z) for the avoidance of doubt, liabilities under
Designated Hedging Agreements and Designated Treasury Services Agreements).

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) in connection with a sale or
disposition permitted by Section 10.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or all the Lenders if
required by Section 13.12 of the Credit Agreement) the security interest created
hereby in such Collateral will be automatically released and the Collateral
Agent will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith at the request
and expense of such Grantor and assign, transfer and deliver to such Grantor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. Furthermore, upon the
release of any Subsidiary Guarantor from the Guaranty Agreement in accordance
with the provisions thereof, such Grantor (and the Collateral at such time
assigned by the respective Grantor pursuant hereto) shall be released from this
Agreement automatically and without further action and this Agreement shall, as
to such Grantor, terminate, and have no further force and effect.

(c) At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 10.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of the Borrower and such Grantor stating that the
release of the respective Collateral is permitted pursuant to such
Section 10.8(b). At any time that either the Borrower or the respective Grantor
desires that, in connection with a Subsidiary of the Borrower which has been
released from the Guaranty

 

31



--------------------------------------------------------------------------------

Agreement, the Collateral Agent take any action in connection with the release
of such Subsidiary hereunder as provided in the last sentence of
Section 10.8(b), it shall deliver to the Collateral Agent a certificate signed
by a Responsible Officer of the Borrower and the respective Grantor stating that
the release of the respective Grantor (and its Collateral) is permitted pursuant
to such Section 10.8(b).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with
this Section 10.8. The parties hereto (and the Secured Creditors by their
acceptance of the security created hereby) acknowledge and agree that the
Collateral Agent may rely conclusively as to any of the matters described in
this Section 10.8 on a certificate or similar instrument provided to it by any
Grantor without further inquiry or investigation.

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 The Collateral Agent and the other Secured Creditors. The Collateral Agent
shall hold in accordance with this Agreement all items of Collateral at any time
received under this Agreement. Until the occurrence and continuation of an Event
of Default, the Collateral Agent shall not directly pledge any Collateral in its
possession or control to secure its own debt. It is expressly understood and
agreed that the obligations of the Collateral Agent as holder of the Collateral
and interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Article 12 of the Credit
Agreement.

10.12 Additional Grantors. It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall
(i) become a Grantor hereunder by executing a counterpart hereof and delivering
same to the Collateral Agent, or by executing and delivering to the Collateral
Agent a joinder agreement substantially in the form of Exhibit E, (ii) deliver
or cause to be delivered a Perfection Certificate with respect to it and its
assets constituting Collateral and (iii) take all actions as specified in this
Agreement as would have been taken by such Grantor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.

 

32



--------------------------------------------------------------------------------

10.13 Intercreditor Agreements. This Agreement is subject to the terms and
conditions set forth in any applicable Pari Passu Intercreditor Agreement in all
respects and, in the event of any conflict between the terms of any Pari Passu
Intercreditor Agreement, on one hand, and this Agreement, on the other hand, the
terms of such Pari Passu Intercreditor Agreement shall govern.

10.14 [Intentionally Omitted].

10.15 Appointment of Sub-Agents. The Collateral Agent shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Collateral.

10.16 Limited Obligations. It is the desire and intent of each Grantor and the
Secured Creditors that this Agreement shall be enforced against each Grantor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought.

*     *     *

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

FOR AND ON BEHALF OF: IRIDIUM CARRIER HOLDINGS LLC IRIDIUM CARRIER SERVICES LLC
IRIDIUM CONSTELLATION LLC IRIDIUM HOLDINGS LLC IRIDIUM SATELLITE LLC, each as a
Grantor By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer IRIDIUM
GOVERNMENT SERVICES LLC, as a Grantor By:  

/s/ Thomas J. Fitzpatrick

  Name: Thomas J. Fitzpatrick   Title: Chief Financial Officer, Iridium
Constellation LLC, its Member

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent

By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Yumi Okabe

  Name: Yumi Okabe   Title: Vice President

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

to

SECURITY AGREEMENT

[FORM OF]

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of [●], 2019, made by each of the
undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of Deutsche Bank AG New York Branch, in its capacity as
Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Security Agreement, dated as of
November 4, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement (this “Copyright Security Agreement”);

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a) Copyrights of such Grantor, including those listed on Schedule I attached
hereto (other than Excluded Collateral); and

(b) all Proceeds of any and all of the foregoing (collectively, the “Copyright
Collateral”).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

Exhibit A-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TITLE

Copyright Applications:

 

OWNER

  

TITLE

 

Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT B

to

SECURITY AGREEMENT

[FORM OF]

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of [●], 2019, made by each of the
undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of Deutsche Bank AG New York Branch, in its capacity as
Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Security Agreement, dated as of
November 4, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Patent Security Agreement (this “Patent Security Agreement”);

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a) Patents of such Grantor, including those listed on Schedule I attached
hereto (other than Excluded Collateral); and

(b) all Proceeds of any and all of the foregoing (collectively, the “Patent
Collateral”).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

 

Exhibit B-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

NAME

Patent Applications:

 

OWNER

  

APPLICATION

NUMBER

  

NAME

 

Exhibit B-4



--------------------------------------------------------------------------------

EXHIBIT C

to

SECURITY AGREEMENT

[FORM OF]

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of [●], 2019, made by each of the
undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of Deutsche Bank AG New York Branch, in its capacity as
Collateral Agent.

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Security Agreement, dated as of
November 4, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement (this “Trademark Security Agreement”);

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a) Marks of such Grantor, including those listed on Schedule I attached hereto
(in no event shall Collateral include any application for registration of a
trademark filed with the United States Patent and Trademark Office (“PTO”) on an
intent-to-use basis until such time (if any) as a statement of use or amendment
to allege use is accepted by the PTO);

(b) all goodwill associated with such Marks (other than Excluded Collateral);
and

(c) all Proceeds of any and all of the foregoing (other than Excluded
Collateral) (collectively, the “Trademark Collateral”).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the

 

Exhibit C-1



--------------------------------------------------------------------------------

Marks made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

SECTION 4. Termination. Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Marks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [GRANTORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title:

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

Trademark Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TRADEMARK

 

Schedule I to Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

to

SECURITY AGREEMENT

[FORM OF]

AGREEMENT REGARDING UNCERTIFICATED SECURITIES

AGREEMENT (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, this “Agreement”), dated as of [●], 2019, among the
undersigned Grantor (the “Grantor”), DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as Collateral Agent (the “Collateral Agent”), and [                ],
as the issuer of the Uncertificated Securities (the “Issuer”).

W I T N E S S E T H:

WHEREAS, the Grantor, certain of its affiliates and the Collateral Agent have
entered into a Security Agreement, dated as of November 4, 2019 (as amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Security Agreement),
the Grantor has or will pledge to the Collateral Agent for the benefit of the
Secured Creditors (as defined in the Security Agreement), and grant a security
interest in favor of the Collateral Agent for the benefit of the Secured
Creditors in, all of the right, title and interest of the Grantor in and to
certain “uncertificated securities” (as defined in Section 8-102(a)(18) of the
Uniform Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”), from time to time issued by the Issuer, whether now existing or
hereafter from time to time acquired by the Grantor (with all of such
Uncertificated Securities being herein collectively called the “Issuer Pledged
Interests”); and

WHEREAS, the Grantor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the Security
Agreement in the Issuer Pledged Interests, to vest in the Collateral Agent
control of the Issuer Pledged Interests and to provide for the rights of the
parties under this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Grantor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Grantor), and, following its receipt of a notice
from the Collateral Agent stating that the Collateral Agent is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction.

 

Exhibit D-1



--------------------------------------------------------------------------------

2. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Grantor by the Issuer in
respect of the Issuer will also be sent to the Collateral Agent at the following
address:

 

                   Deutsche Bank AG New York Branch  

 

                        

 

   

 

 

3. Following its receipt of a notice from the Collateral Agent stating that the
Collateral Agent is exercising exclusive control of the Issuer Pledged Interests
and until the Collateral Agent shall have delivered written notice to the Issuer
that the Termination Date has occurred and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Collateral Agent only by wire transfers to such account as the
Collateral Agent shall instruct.

4. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Collateral Agent or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

 

                   (a)    if to the Grantor, at:        

 

       

 

       

 

     (b)    if to the Collateral Agent, at the address given in Section 4
hereof;   (c)    if to the Issuer, at:        

 

       

 

       

 

  

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 4, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

Exhibit D-2



--------------------------------------------------------------------------------

5. This Agreement shall be binding upon the successors and assigns of the
Grantor and the Issuer and shall inure to the benefit of and be enforceable by
the Collateral Agent and its successors and permitted assigns. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument. In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto. None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Collateral Agent, the
Issuer and the Grantor.

6. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

7. The rights and powers granted herein to the Collateral Agent have been
granted in order to perfect its security interest in the Issuer Pledged
Interests. This Agreement shall continue in effect until the security interest
of the Collateral Agent in the Issuer Pledged Interests has been terminated and
the Collateral Agent has notified the Issuer of such termination in writing.
Upon receipt of such notice the obligations of Issuer pursuant to this Agreement
with respect to the Issuer Pledged Interests after the receipt of such notice
shall terminate, the Collateral Agent shall have no further right to originate
instructions concerning the Issuer Pledged Interests and the Issuer may
thereafter take such steps as the Grantor may request to vest full ownership and
control of the Issuer Pledged Interests in the Grantor. The Grantor may only
terminate this Agreement with the written consent of the Collateral Agent;
provided that, by giving such notice with the Collateral Agent’s written
consent, both the Grantor and the Collateral Agent acknowledge that they will
thereby be confirming that, as of the termination date set forth in such Notice,
the Collateral Agent will no longer have a perfected security interest in the
Issuer Pledged Interests via control pursuant to this Agreement. Subject to the
foregoing, this Agreement automatically terminates when the Collateral Agent
notifies the Issuer that all obligations owed to the Collateral Agent have been
paid in full and the Collateral Agent has terminated its security interest in
the Issuer Pledged Interests.

[signature page follows]

 

Exhibit D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

 

[            ], as Grantor By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title: [            ], as the Issuer By:  

 

  Name:   Title:

 

Exhibit D-4



--------------------------------------------------------------------------------

EXHIBIT E

to

SECURITY AGREEMENT

[FORM OF]

JOINDER AGREEMENT

Reference is made to (a) the Security Agreement, dated as of November 4, 2019
(as amended, amended and restated, modified, supplemented, extended or renewed
from time to time, the “Security Agreement”), among Iridium Holdings LLC,
(“Holdings”), Iridium Satellite LLC, (the “Borrower”), the other grantors party
thereto from time to time (together with Holdings and the Borrower, the
“Grantors”) and Deutsche Bank AG New York Branch, as collateral agent (together
with any successor collateral agent, the “Collateral Agent”) and (b) the Credit
Agreement, dated as of November 4, 2019 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), among Holdings, Iridium Communications Inc. (solely with respect to
Section 10.12 thereof), the Borrower, the lenders party thereto from time to
time (the “Lenders”) and Deutsche Bank AG New York Branch, as the Administrative
Agent and the Collateral Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement, or if not defined therein, the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Grantors have entered into the Security Agreement in order to
induce the Lenders to make the Loans to, the extensions of credit under the
Ancillary Facilities and issue Letters of Credit on behalf of, the Borrower, and
the Guaranteed Creditors to enter into Designated Hedging Agreements and
Designated Treasury Services Agreement with one or more of Holdings and/or one
or more Restricted Subsidiaries;

WHEREAS, the undersigned Subsidiary (the “New Grantor”) is required pursuant to
the terms of the Credit Agreement and the Security Agreement, or the Borrower
has otherwise elected in accordance with the terms of the Credit Agreement and
the Security Agreement to cause such New Grantor, to become a Grantor by
executing this joinder agreement (“Joinder Agreement”) to the Security
Agreement;

NOW, THEREFORE, the Collateral Agent and the New Grantor hereby agree as
follows:

1. Grant of Security Interest. In accordance with Section 10.12 of the Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor. As security for the prompt and complete payment or performance, as
the case may be, when due of all of the Obligations, the New Grantor does hereby
pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Grantor in, to and under all of its Collateral, in each case
whether now existing or hereafter from time to time acquired (but excluding any
Excluded Collateral).

 

Exhibit E-1



--------------------------------------------------------------------------------

2. Representations and Warranties; Covenants. The New Grantor hereby agrees to
all the terms and provisions of the Security Agreement applicable to it as a
Grantor thereunder and represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except that any such representation
or warranty solely as to such New Grantor and the applicable Collateral that
(a) relates to an earlier date shall be deemed to be made as of the date hereof
and (b) refers to a Schedule to the Perfection Certificate shall be deemed to
refer to such Schedule as supplemented hereby. Each reference to a Grantor in
the Credit Agreement and to a Grantor in the Security Agreement shall, from and
after the date hereof, be deemed to include the New Grantor.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile, PDF or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this Joinder
Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Grantor, any
Agent or any Lender shall be governed by the terms of Section 10.1 of the
Security Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

Exhibit E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[            ], as a Grantor By:  

 

  Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit E-3